Exhibit 10.3

 

EXECUTION VERSION

 

AMENDMENT NO. 3

TO MASTER REPURCHASE AGREEMENT

 

Amendment No. 3 dated as of December 27, 2004 (this “Amendment”), by and between
BEAR STEARNS MORTGAGE CAPITAL CORPORATION (the “Buyer”), ABETTERWAYHOME FINANCE,
LLC II (“Finance”) and HOMEBANC FUNDING CORP. II (“Funding” and, together with
Finance, the “Seller”).

 

RECITALS

 

The Buyer and the Seller are parties to that certain Master Repurchase
Agreement, dated as of April 29, 2004 and as amended by Amendment No. 1 and
Joinder dated as of June 7, 2004 and Amendment No. 2 dated as of June 25, 2004
(the “Existing Repurchase Agreement”; as amended by this Amendment, the
“Repurchase Agreement”). Capitalized terms used but not otherwise defined herein
shall have the meanings given to them in the Existing Repurchase Agreement.

 

The Buyer and the Seller have agreed, subject to the terms and conditions of
this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase Agreement.

 

Accordingly, the Buyer and the Seller hereby agree, in consideration of the
mutual promises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:

 

SECTION 1. Definitions. Section 1 of the Existing Repurchase Agreement is hereby
amended by:

 

1.1 adding the following defined terms in their proper alphabetical order:

 

“Combined Loan to Value Ratio” or “CLTV” shall mean, with respect to any Second
Lien Mortgage Loan, the sum of the original principal balance of such Mortgage
Loan and the outstanding principal balance of any related first lien as of the
date of origination of the Mortgage Loan, divided by the Appraised Value of the
Mortgaged Property as of the origination date.

 

“Second Lien Mortgage Loan” shall mean a Mortgage Loan secured by a second lien
on the related Mortgaged Property.

 

1.2 by deleting the definitions of “Mortgage,” “Mortgage Loan,” “Pricing Letter”
and “Servicer” in their entirety and replacing them with the following:

 

“Mortgage” shall mean each mortgage, assignment of rents, security agreement and
fixture filing, or deed of trust, assignment of rents, security agreement and
fixture filing, deed to secure debt, assignment of rents, security agreement and
fixture filing, or similar instrument creating and evidencing a first lien or
second lien on real property and other property and rights incidental thereto.



--------------------------------------------------------------------------------

“Mortgage Loan” shall mean any first lien or second lien, one-to-four-family
residential mortgage loan evidenced by a Mortgage Note and secured by a
Mortgage, which Mortgage Loan is subject to a Transaction hereunder, which in no
event shall include any mortgage loan which (a) is subject to Section 226.32 of
Regulation Z or any similar state law (relating to high interest rate
credit/lending transactions), (b) includes any single premium credit life or
accident and health insurance or disability insurance, or (c) is a High Cost
Mortgage Loan.

 

“Pricing Letter” shall mean that certain second amended and restated pricing
side letter among the Buyer and the Seller, dated as of December 27, 2004 as
amended from time to time.

 

“Servicer” shall mean HomeBanc Corp., or any successor in interest thereto.

 

SECTION 2. Schedule 1. The Existing Repurchase Agreement is hereby amended by:

 

2.1 deleting clauses (i), (n) and (uu) of Schedule 1 in their entirety and
replacing them with clauses (i), (n) and (uu) on Exhibit A hereto.

 

2.2 adding clause (kkk) to Schedule 1 with clause (kkk) on Exhibit A hereto.

 

SECTION 3. Conditions Precedent. This Amendment shall become effective on the
date hereof (the “Amendment Effective Date”) subject to the satisfaction of the
following conditions precedent:

 

3.1 Delivered Documents. On the Amendment Effective Date, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:

 

(a) this Amendment, executed and delivered and duly authorized officers of the
Buyer, Finance and Funding;

 

(b) the Pricing Letter, executed and delivered and duly authorized officers of
the Buyer and Seller; and

 

(c) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

 

SECTION 4. Representations and Warranties. Each of Finance and Funding hereby
represents and warrants to the Buyer that it is in compliance with all the terms
and provisions set forth in the Existing Repurchase Agreement on its part to be
observed or performed, and that no Event of Default has occurred or is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 11 of the Existing Repurchase Agreement.

 

SECTION 5. Fees. The Seller agrees to pay as and when billed by the Buyer all of
the reasonable fees, disbursements and expenses of counsel to the Buyer in
connection with the development, preparation and execution of, this Amendment or
any other documents prepared in connection herewith and receipt of payment
thereof shall be a condition precedent to the Buyer entering into any
Transaction pursuant hereto.

 

-2-



--------------------------------------------------------------------------------

SECTION 6. Confidentiality. The parties hereto acknowledge that the
confidentiality provisions set forth in Section 29 of the Repurchase Agreement
shall apply to this Amendment.

 

SECTION 7. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

 

SECTION 8. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

SECTION 9. Counterparts. This Amendment may be executed in one or more
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed, shall constitute one and the same agreement.

 

SECTION 10. Conflicts. The parties hereto agree that in the event there is any
conflict between the terms of this Amendment, and the terms of the Existing
Repurchase Agreement, the provisions of this Amendment shall control.

 

[SIGNATURE PAGE FOLLOWS]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

BEAR STEARNS MORTGAGE CAPITAL CORPORATION, as Buyer By:  

/s/ John Garzone

--------------------------------------------------------------------------------

Name:   John Garzone Title:   Senior Vice President ABETTERWAYHOME FINANCE, LLC
II as Seller By:  

/s/ James L. Krakau

--------------------------------------------------------------------------------

Name:   James L. Krakau Title:   Treasurer HOMEBANC FUNDING CORP. II, as Seller
By:  

/s/ James L. Krakau

--------------------------------------------------------------------------------

Name:   James L. Krakau Title:   Treasurer



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 3

TO MASTER REPURCHASE AGREEMENT

 

“(i) Valid First or Second Lien. The Mortgage is a valid, subsisting,
enforceable and perfected (a) with respect to each first lien Mortgage Loan,
first priority lien and first priority security interest, or (b) with respect to
each Second Lien Mortgage Loan, second priority lien and second priority
security interest, in each case, on the real property included in the Mortgaged
Property, including all buildings on the Mortgaged Property and all
installations and mechanical, electrical, plumbing, heating and air conditioning
systems located in or annexed to such buildings, and all additions, alterations
and replacements made at any time with respect to the foregoing. The lien of the
Mortgage is subject only to:

 

(i) the lien of current real property taxes and assessments not yet due and
payable;

 

(ii) covenants, conditions and restrictions, rights of way, easements and other
matters of the public record as of the date of recording acceptable to prudent
mortgage lending institutions generally and specifically referred to in Buyer’s
title insurance policy delivered to the originator of the Mortgage Loan and (a)
referred to or otherwise considered in the appraisal made for the originator of
the Mortgage Loan or (b) which do not adversely affect the Appraised Value of
the Mortgaged Property set forth in such appraisal;

 

(iii) other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property; and

 

(iv) with respect to each Mortgage Loan which is a Second Lien Mortgage Loan, a
first lien on the Mortgaged Property.

 

Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting and enforceable (a) with respect to each first lien Mortgage Loan,
first priority lien and first priority security interest, or (b) with respect to
each Second Lien Mortgage Loan, second priority lien and second priority
security interest, in each case, on the property described therein and Seller
has full right to pledge and assign the same to Buyer. The Mortgaged Property
was not, as of the date of origination of the Mortgage Loan, subject to a
mortgage, deed of trust, deed to secure debt or other security instrument
creating a lien subordinate to the lien of the Mortgage;”

 

“(n) Title Insurance. The Mortgage Loan is covered by either (i) an attorney’s
opinion of title and abstract of title, the form and substance of which is
acceptable to prudent mortgage lending institutions making mortgage loans in the
area wherein the Mortgaged Property is located or (ii) an ALTA lender’s title
insurance policy or other generally acceptable form of policy or insurance
acceptable to Fannie Mae or Freddie Mac and each such title insurance policy is
issued by a title insurer acceptable to Fannie Mae or Freddie Mac and qualified
to do business in the jurisdiction where the Mortgaged Property is located,
insuring



--------------------------------------------------------------------------------

Seller, its successors and assigns, as to the first priority lien or second
priority lien, as applicable, of the Mortgage, as applicable in the original
principal amount of the Mortgage Loan (or to the extent a Mortgage Note provides
for negative amortization, the maximum amount of negative amortization in
accordance with the Mortgage), subject only to the exceptions contained in
clauses (a), (b) and (c), and in the case of adjustable rate Mortgage Loans,
against any loss by reason of the invalidity or unenforceability of the lien
resulting from the provisions of the Mortgage providing for adjustment to the
Mortgage Interest Rate and Monthly Payment. Where required by state law or
regulation, the Mortgagor has been given the opportunity to choose the carrier
of the required mortgage title insurance. Additionally, such lender’s title
insurance policy affirmatively insures ingress and egress and against
encroachments by or upon the Mortgaged Property or any interest therein. The
title policy does not contain any special exceptions (other than the standard
exclusions) for zoning and uses and has been marked to delete the standard
survey exception or to replace the standard survey exception with a specific
survey reading. Seller, its successors and assigns, are the sole insureds of
such lender’s title insurance policy, and such lender’s title insurance policy
is valid and remains in full force and effect and will be in force and effect
upon the consummation of the transactions contemplated by this Repurchase
Agreement. No claims have been made under such lender’s title insurance policy,
and no prior holder or servicer of the related Mortgage, including Seller, has
done, by act or omission, anything which would impair the coverage of such
lender’s title insurance policy, including, without limitation, no unlawful fee,
commission, kickback or other unlawful compensation or value of any kind has
been or will be received, retained or realized by any attorney, firm or other
Person, and no such unlawful items have been received, retained or realized by
Seller;”

 

“(uu) Predatory Lending Regulations; High Cost Loans. No Mortgage Loan (a) is
subject to Section 226.32 of Regulation Z or any similar state law (relating to
high interest rate credit/lending transactions), or (b) is a High Cost Mortgage
Loan. In addition to and notwithstanding anything to the contrary herein, no
Mortgage Loan for which the Mortgaged Property is located in New Jersey is a
Home Loan as defined in the New Jersey Home Ownership Security Act of 2002 that
was made, arranged, or assigned by a person selling either a manufactured home
or home improvements to the Mortgaged Property or was made by an originator to
whom the Mortgagor was referred by any such Seller.”

 

“(kkk) Massachusetts Mortgage Loans. No Mortgage Loan is secured by Mortgaged
Property in the Commonwealth of Massachusetts with a loan application date on or
after November 7, 2004 that refinances a Mortgage Loan that is less than sixty
(60) months old, unless such Mortgage Loan (i) is on an investment property,
(ii) meets the requirements set forth in the Code of Massachusetts Regulation
(“CMR”), 209 CMR 53.04(1)(b), or (iii) meets the requirements set forth in the
209 CMR 53.04(1)(c).”

 

-2-